The judgment of the Supreme Court was entered, November 26th 1880,
Per Curiam.
It is true, as stated by the learned judge, it has been authoritatively settled that liens divested by a sale made by the assignee of an insolvent, in pursuance of an order of court, cease to draw interest beyond the date of confirmation of the sale *355to be paid out of the sum for which it sold: Carver’s Appeal, 8 Norris 276, and Tomlinson's Appeal, 9 Id. 224. The reason is that the money should then be paid and take the place of the land. The creditor whose lien is thus divested is entitled to receive his money. If it is not then paid to him, and is so kept or invested afterwards as to draw interest, it is interest produced by the money to which he was justly entitled, and he is therefore entitled to the interest thus produoed. It follows that each lien-creditor who was entitled to share in the fund, for which the land sold, is entitled to share in the interest afterwards produced, in proportion to his share in the fund producing the interest: Cowden’s Estate, 1 Barr 267 ; Rice’s Appeal, 29 P. F. Smith 208; Burkholder’s Appeal, 13 Norris 522. The learned judge therefore erred in confirming the report of the auditor as to the distribution of the interest produced by the fund after confirmation of sale.
Decree reversed, and it is ordered that the record be remanded with instructions to decree distribution conformably with this opinion, and that the costs of this appeal be paid out of the fund.